 



Exhibit 10.1
DESCRIPTION OF
2006 MANAGEMENT INCENTIVE COMPENSATION PROGRAM
Purpose
Endocare’s 2006 Management Incentive Compensation Program (the “Program”) is a
variable cash incentive program designed to motivate participants to achieve
Endocare’s financial and other performance objectives and to reward them for
their achievements when those objectives are met.
Eligibility
Participants are approved solely at the discretion of the Compensation Committee
of Endocare’s Board of Directors. All executive officers, vice presidents and
department directors are eligible to be considered for participation in 2006.
The Compensation Committee, in its sole discretion, may permit other employees
to participate.
Administration
The Compensation Committee is ultimately responsible for administering the
Program. The Compensation Committee has all powers and discretion necessary or
appropriate to review and approve the Program and its operation, including, but
not limited to, the power to (a) determine which eligible participants shall be
granted incentive awards, (b) prescribe the terms and conditions of incentive
awards, (c) interpret the Program, (d) adopt rules for the administration,
interpretation and application of the Program as are consistent therewith, and
(e) interpret, amend or revoke any such rules. All determinations and decisions
made by the Compensation Committee and any delegate of the Compensation
Committee shall be final, conclusive, and binding on all persons, and shall be
given the maximum deference permitted by law. The Compensation Committee, in its
sole discretion and on such terms and conditions as it may provide, may delegate
all or part of its authority and powers under the Program to one or more
directors and/or officers. The Compensation Committee, in its sole discretion,
may amend or terminate the Program, or any part thereof, at any time and for any
reason.
Award Determination
The Compensation Committee, in its sole discretion, will approve target
incentives and related objectives for each participant. Incentives will be
calculated using a formula that includes: (a) the participant’s salary, (b) the
participant’s target incentive, (c) a “Corporate Achievement Calculation,” and
(d) a “Departmental/Individual Achievement Calculation.”
Participant’s Target Incentive
Each participant’s target incentive is a percentage of the participant’s annual
salary. This percentage is determined by the Compensation Committee in its sole
discretion based on each participant’s position and related responsibilities,
except where a participant’s employment agreement or offer letter specifies such
percentage (in which case such specified percentage is used). Additional
overachievement amounts in excess of these percentages may be paid to reward
exceptional achievement under the Program.
Corporate Achievement Calculation
The Compensation Committee approves a Corporate Achievement Calculation for each
participant by assessing corporate performance against pre-established annual
corporate objectives. For 2006, these objectives include targets based on
procedure growth, operating expenses and cash management. Other financial and
non-financial objectives may be used as the Compensation Committee deems

 



--------------------------------------------------------------------------------



 



appropriate. The corporate performance objectives may vary from participant to
participant, depending on the nature of each participant’s position and related
responsibilities.
Departmental/Individual Achievement Calculation
For each participant, the Compensation Committee approves a
Departmental/Individual Achievement Calculation that reflects (i) the
achievements of the participant’s department relative to annual departmental
performance objectives, and/or (ii) the achievements of the participant relative
to annual individual performance objectives. The departmental and individual
performance objectives vary from participant to participant, depending on the
nature of each participant’s position and related responsibilities. The Program
includes departmental and individual objectives with performance targets based
on, among other things, strategic planning, business development and operational
objectives, as well as reductions in various categories of expenses
Award Payouts
Unless otherwise determined by the Compensation Committee, incentives will be
paid on an annual basis. Payment is expected to occur in the first quarter of
2007. Actual incentives payable, if any, will vary based on the amount by which
each objective is exceeded or missed and will be determined by the Compensation
Committee. A participant shall have no right to any award until that award is
actually paid to such participant. The Compensation Committee may permit
eligible employees to elect to receive incentive payouts under the Program in
the form of deferred stock units or other equity, as determined by the
Compensation Committee.
General Provisions
Awards are subject to all withholding taxes and other required deductions. This
Program does not constitute a guarantee of employment nor does it restrict
Endocare’s right to terminate any participant’s employment at any time for any
reason. This Program is provided at Endocare’s sole discretion and Endocare may
modify or terminate this Program at any time, prospectively or retroactively,
without notice or obligation. In addition, there is no obligation to extend the
Program or establish a replacement program in subsequent years. This Program
shall not be funded in any way. Endocare shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of awards. To the extent any person acquires a right to receive
payment under the Program, such right will be no greater than the right of an
general unsecured creditor of Endocare. To the extent not preempted by federal
law, this Program shall be construed in accordance with, and governed by, the
laws of the State of California without giving effect to any conflict of laws
principles.

 